     [All counsel listed on signature page]
 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                NORTHERN DISTRICT OF CALIFORNIA
 5
                                              OAKLAND DIVISION
 6

 7
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
 8    LITIGATION
                                                          STIPULATION AND ORDER
 9                                                        REQUESTING MODIFICATION
                                                          OF LOCAL RULE 79-5 DEADLINE
10                                                        RELATING TO SEALING OF
                                                          DISPOSITIVE AND DAUBERT
11                                                        MOTION EXHIBITS AND
                                                          INFORMATION
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                     RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                           MOTION EXHIBITS AND INFORMATION
                                     CASE NUMBER 4:18-CV-01885-HSG
 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Koninklijke Philips N.V. and U.S.
 2   Philips Corp. (“Philips”) and Defendants ASUSTek Computer, Inc. and ASUS Computer
 3   International (“ASUS”), HTC Corporation and HTC America, Inc. (“HTC”), and Microsoft
 4   Corporation and Microsoft Mobile, Inc. (“Microsoft”) (collectively, “the Stipulating Parties”),
 5   through counsel, hereby respectfully file this Stipulation and [Proposed] Order to extend the current
 6   September 3, 2019 deadline by one week (i.e., to September 10, 2019) for each of the Stipulating
 7   Parties, as well as certain non-parties who have produced confidential materials and information
 8   pursuant to the Protective Order governing confidentiality in this action, to file and serve any
 9   declaration required by Local Rule 79-5 with respect to the multiple Daubert Motions and Motions
10   for Summary Judgment recently filed in this action.
11          WHEREAS, pursuant to this Court’s Scheduling Orders for this action (see, e.g., Docket
12   Nos. 573, 631), the Stipulating Parties filed various Daubert Motions, Motions for Summary
13   Judgment, and Motions to Strike on August 29, 2019; and
14          WHEREAS, those Motions and certain exhibits thereto contained information which had
15   been designated “Confidential,” “Highly Confidential – Outside Counsel Only,” and/or “Highly
16   Confidential – Source Code” under the Protective Order which governs confidentiality in this action
17   (Docket No. 132); and
18          WHEREAS, certain of those confidential materials were produced by entities which are not
19   parties to nor otherwise regularly participating in this action; and
20          WHEREAS, the Stipulating Parties filed various Administrative Motions to Seal certain of
21   those materials pursuant to Local Rule 79-5 (including Dkt. Nos. 702, 704, 705, 708, 710, 712, 714,
22   715, 719, 721, 722, 726, 728, 730, 732, 741, 743, and 750); and
23          WHEREAS, the current deadline to file and serve any declaration in support of such sealing
24   is Tuesday, September 3, 2019; and
25          WHEREAS, Monday, September 2 is a federal holiday (Labor Day); and
26

27
                                                         1
28
        STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                      RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                            MOTION EXHIBITS AND INFORMATION
                                       CASE NUMBER 4:18-CV-01885-HSG
 1           WHEREAS, the Stipulating Parties therefore believe in good faith that multiple bases for
 2   “good cause” under Local Rule 79-5(e)(2) exist for the deadline for sealing declarations to be
 3   extended.
 4           NOW, THEREFORE, the Stipulating Parties, through counsel, hereby stipulate and
 5   respectfully request that the Court extend the current September 3, 2019 deadline by one week – to
 6   September 10, 2019 – to file and serve any declaration required by Local Rule 79-5 with respect to
 7   information included in the Daubert Motions and Motions for Summary Judgment recently filed in
 8   this action.
 9

10    Dated: August 31, 2019                               Respectfully submitted,

11
      Chris Holland (SBN 164053)                                  /s/ Michael P. Sandonato
12    Lori L. Holland (SBN 202309)                         Michael P. Sandonato (admitted pro hac vice)
      HOLLAND LAW LLP                                      John S. Carlin (admitted pro hac vice)
13    220 Montgomery Street, Suite 800                     Christopher S. Gerson (admitted pro hac vice)
      San Francisco, CA 94104                              Natalie D. Lieber (admitted pro hac vice)
14    Telephone: (415) 200-4980                            Jason M. Dorsky (admitted pro hac vice)
      Fax: (415) 200-4989                                  Stephen K. Yam admitted pro hac vice)
15    cholland@hollandlawllp.com                           Jonathan M. Sharret (admitted pro hac vice)
      lholland@hollandlawllp.com                           Joshua D. Calabro admitted pro hac vice)
16                                                         Daniel A. Apgar (admitted pro hac vice)
                                                           Sean M. McCarthy (admitted pro hac vice)
17                                                         Robert S. Pickens (admitted pro hac vice)
                                                           Caitlyn N. Bingaman (admitted pro hac vice)
18
                                                           VENABLE LLP
19                                                         1290 Avenue of the Americas
                                                           New York, New York, 10104
20                                                         +1 (212) 218-2100
                                                           +1 (212) 218-2200 facsimile
21                                                         philipsprosecutionbar@venable.com

22                                                         Attorneys for Plaintiffs Koninklijke Philips
                                                           N.V. and U.S. Philips Corporation
23

24

25

26

27
                                                       2
28
        STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                      RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                            MOTION EXHIBITS AND INFORMATION
                                      CASE NUMBER 4:18-CV-01885-HSG
 1
     Bruce Genderson (pro hac vice)                     Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Aaron Maurer (pro hac vice)                        Angela M. He (Bar No. 319351)
 3   David Krinsky (pro hac vice)                       WARREN LEX LLP
     Andrew Trask (pro hac vice)                        2261 Market Street, No. 606
 4   Kyle Thomason (pro hac vice)                       San Francisco, California, 94110
     WILLIAMS & CONNOLLY LLP                            +1 (415) 895-2940
 5
     725 Twelfth Street, N.W.                           +1 (415) 895-2964 facsimile
 6   Washington, D.C., 20005                            18-1885@cases.warrenlex.com
     +1 (202) 434-5000
 7   +1 (202) 434-5029 facsimile
     viceroy@wc.com
 8
             /s/ Michael J. Newton
 9
     Michael J. Newton (Bar No. 156225)
10   Sang (Michael) Lee (pro hac vice)
     ALSTON & BIRD LLP
11   2200 Ross Avenue, Suite 2300
     Dallas, Texas, 75201
12   +1 (214) 922-3400
     +1 (214) 922-3899 facsimile
13
     asus-philips@alston.com
14

15   Attorneys for Defendants ASUSTeK Computer Inc., and ASUS Computer International
16

17

18

19

20

21

22

23

24

25

26

27
                                                  3
28
        STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                      RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                            MOTION EXHIBITS AND INFORMATION
                                   CASE NUMBER 4:18-CV-01885-HSG
 1   John Schnurer (Bar No. 185725)                         Ryan McBrayer (pro hac vice)
     Kevin Patariu (Bar No. 256755)                         Jonathan Putman (pro hac vice)
 2
     James Young Hurt (Bar No. 312390)                      Antoine McNamara (Bar No. 261980)
 3   Ryan Hawkins (Bar No. 256146)                          Stevan Stark (pro hac vice to be filed)
     Louise Lu (Bar No. 256146)                             PERKINS COIE LLP
 4   Vinay Sathe (Bar No. 256146)                           1201 Third Avenue, Suite 4900
     PERKINS COIE LLP                                       Seattle, Washington, 98101
 5   11988 El Camino Real, Suite 350                        +1 (206) 359-8000
     San Diego, California, 92130                           +1 (206) 359-9000 facsimile
 6
     +1 (858) 720-5700
 7   +1 (858) 720-5799 facsimile

 8           /s/ Elizabeth M. Banzhoff
     Elizabeth M. Banzhoff
 9   PERKINS COIE LLP
     1900 16th Street, Suite 1400
10
     Denver, Colorado, 80202
11   +1 (303) 291-2397
     htc-philipsperkinsservice@perkinscoie.com
12
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
13
             /s/ Christina McCullough
14
     Judith Jennison (Bar No. 165929)                       Tiffany P. Cunningham (pro hac vice)
15   Christina McCullough (Bar No. 245944)                  PERKINS COIE LLP
     Ramsey M. Al-Salam (Bar No. 109506)                    131 South Dearborn, Suite 1700
16   Antoine McNamara (Bar No. 261980)                      Chicago, Illinois, 60603
     Theresa H. Nguyen (Bar No. 284581)                     +1 (312) 324-8400
17   PERKINS COIE LLP                                       +1 (312) 324-9400 facsimile
18
     1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101                             Sarah E. Fowler (Bar No. 264838)
19   +1 (206) 359-8000                                      PERKINS COIE LLP
     +1 (206) 359-9000 facsimile                            3150 Porter Drive
20   msft-philipsteam@perkinscoie.com                       Palo Alto, CA 94304
                                                            +1 (650) 838-4300
21
     Chad Campbell (Bar No. 258723)                         +1 (650) 838-4350
22
     PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000                  Patrick McKeever
23   Phoenix, Arizona, 85012                                PERKINS COIE LLP
     +1 (602) 351-8000                                      11452 El Camino Real, Suite 300
24   +1 (602) 648-7000 facsimile                            San Diego, California, 92130-2080
                                                            +1 (858) 720-5722
25
                                                            +1 (858) 720-5822 facsimile
26
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
27   Microsoft Mobile, Inc.
                                                     4
28
        STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                      RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                            MOTION EXHIBITS AND INFORMATION
                                     CASE NUMBER 4:18-CV-01885-HSG
                                    CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: August 31, 2019                          /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        5
28
        STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                      RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                            MOTION EXHIBITS AND INFORMATION
                                      CASE NUMBER 4:18-CV-01885-HSG
 1
                                      ORDER
 2
     GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     DATED: 9/3/2019             ____________________________________
 5
                                      Hon. Haywood S. Gilliam, Jr.
 6                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          6
28
       STIPULATION AND ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5 DEADLINE
                     RELATING TO SEALING OF DISPOSITIVE AND DAUBERT
                           MOTION EXHIBITS AND INFORMATION
                             CASE NUMBER 4:18-CV-01885-HSG
